        Case 3:17-cv-01270-AC             Document 45         Filed 01/24/19       Page 1 of 2

                                UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON




ANGELA TORRES                                                  Case No.: 3:17−cv−01270−AC
   Plaintiff(s),

v.                                                             ORDER CONDITIONALLY
                                                               APPOINTING PRO BONO COUNSEL
ALIREZA ZAMANIZADEH, et al.                                    FOR ALL PURPOSES
   Defendant(s).



    The Court, on its own motion, hereby conditionally appoints Clifford S. Davidson as counsel of
record for all purposes.

   Within 14 days of the date of this Order, the appointed attorney/law firm must file the Pro Bono
Appointment Response Form with the Court with the appropriate option checked.

     If representation is denied due to a conflict of interest or other specified reason, the appointment
will be terminated and the Court may appoint substitute counsel.

    For more information regarding pro bono forms, procedures, reimbursement of costs, or obtaining a
pro bono civil rights mentor attorney, please refer to the Pro Bono Program Procedures document
located on the Court's website or contact the Pro Bono Panel Administrator.


     DATED this 24th day of January, 2019                /s/John V. Acosta

                                                         Honorable John V. Acosta
                                                         United States Magistrate Judge.
         Case 3:17-cv-01270-AC             Document 45       Filed 01/24/19       Page 2 of 2




Angela Torres
                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON




ANGELA TORRES                                               Case No.: 3:17−cv−01270−AC
   Plaintiff(s),

v.                                                          PRO BONO APPOINTMENT
                                                            RESPONSE FORM
ALIREZA ZAMANIZADEH, et al.
   Defendant(s).



     In response to the Court's Order Appointing Pro Bono Counsel, I hereby certify that:

         Representation of for all purposes is accepted. If appropriate, a Substitution of Counsel will
be filed to designate the responsible attorney continuing as counsel of record.

         Termination of this appointment is requested based on the following conflict of interest:




        No conflict of interest exists. However, termination of this appointment is requested for the
following reason(s):




     DATED this                   day of
.



                                                              Signature


                                                              Printed Name and Oregon State Bar No.
